
	
		II
		112th CONGRESS
		1st Session
		S. 712
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. DeMint (for himself,
			 Mr. Alexander, Mr. Coburn, Mr.
			 Cornyn, Mr. Crapo,
			 Mr. Ensign, Mrs. Hutchison, Mr.
			 Inhofe, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Kyl, Mr.
			 Lee, Mr. McConnell,
			 Mr. Paul, Mr.
			 Risch, Mr. Sessions,
			 Mr. Thune, and Mr. Vitter) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To repeal the Dodd-Frank Wall Street Reform and Consumer
		  Protection Act.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Takeover Repeal Act of
			 2011.
		2.RepealThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (Public Law 111–203) is repealed, and the provisions of
			 law amended by such Act are revived or restored as if such Act had not been
			 enacted.
		
